DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-5 and 7-9 are amended. Claim 6 is cancelled. 
Claims 1-5 and 7-10 are pending for examination below.

Response to Arguments
Applicant’s arguments and amendments, see Remarks, filed 15 August 2022, with respect to the objections to the drawings, the objections to the claims, and most of the 112(b) rejections have been fully considered and are persuasive.  The drawing objections, claim objections, and most of the 112(b) rejections have been withdrawn. The remaining issues will be addressed in the next section and repeated in the 112(b) section. The amendments also created a new 112(b) issue addressed below.
Applicant's arguments filed 15 August 2022 have been fully considered but they are not persuasive.
Applicant argues in the paragraph bridging pages 9-10 of the Remarks that the step d is not deemed redundant.
In response, the Examiner respectfully continues to disagree, and has reiterated the arguments in the 112(b) section below. Briefly, step d.a.1 refers to step c.I. In step c.I., the oily phase is recited as being subsequently separated into a bio-oil and solid residue. However, in step d.a.1 the oily phase is also recited as being separated into a bio-oil and a solid residue. As step c.I. already recites this separation as taking place, the recitation in step d.a.1 is unclear and is considered to be redundant. 
	Applicant argues on page 10 of the Remarks that the interpretation of “wet fraction” is agreed with.
In response, the Examiner did not actually provide a definition of “wet fraction”, the specification also does not provide a true definition, and thus the term is still considered undefined and indefinite. There is no indication of how much moisture would be sufficient for the fraction to be “wet”, and it is unclear whether it is only water or some other liquid which may make it a “wet” fraction of the waste. Further, this does not appear to be a common term in the art. Thus, the rejection of “wet fraction” as indefinite is maintained. 
	Applicant argues on pages 13-15 of the Remarks that Atwood is directed to algae, Kristian is directed to municipal solid waste, and as such one would not add the pretreatment of Kristian to Atwood because the sources are different and do not require the same processing. Applicant also states that starting from Atwood and seeking to increase the biogas yield would not suggest modifying with Kristian.
In response, the Examiner respectfully points out that Atwood teaches that the refinery can consume biomass other than algae, such as activated sludge, which is fed in place of the algae (paragraph [0046]). Thus, Atwood contemplates using other biomass other than algae, which would require different pretreatment. Kristian teaches pretreatment of a similar sludge, and thus the arts are related and properly combinable. Further, there is no reason why one would need the first step to be motivated by increasing the biogas yield. There is nothing in the claim stating that the pretreatment is what increases the biogas yield in the process, and Applicant’s remarks appear to state that it is the digestion which increases the biogas yield. Further, the art does not have to provide the same motivation as Applicant in order for the combination to be obvious. Kristian teaches that the pretreatment is known in order to make the sludge flowable for the process (page 23, line 31-page 24, line 5; page 24, lines 30-31). Thus, Kristian provides the motivation of making the sludge flowable for the process, and continues to be combined with Atwood to teach the pretreatment step.
	Applicant also argues on pages 14-16 that biogas is marginal in Atwood, as opposed to the claimed process which teaches producing it additionally, thus Atwood does not support increasing biogas production. Further, it is argued that incorporating the digesters of Bonde would require material changes to the process of Atwood, because Atwood requires CO2 for fermentation, and thus the combination is not suggested.
In response, the Examiner respectfully disagrees with the conclusion. While Atwood does not specifically teach the desire to improve the production of biogas, it does not teach away from the concept of doing so. Thus, provided motivation, one could modify Atwood to increase biogas production without changing the intended purpose of biooil production and while still using a portion of the biogas as fuel for the biooil process. Further, Atwood only requires CO2 for fermentation of algae. As noted above, Atwood contemplates where the algae is entirely replaced with a different source, such as sludge (paragraph [0046]). Thus, the fact that the biogas from Bonde does not produce CO2 is moot for the sludge, which does not require CO2 to form. Additionally, Bonde teaches that biogas is a desirable competitive replacement for natural gas which is commercially attractive (paragraph [0156]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to desire to increase the production of biogas in the process of Atwood in order to produce a gas which is commercially attractive as a replacement for natural gas, and thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Atwood with the process of Bonde to increase the production of biogas, as claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the claim recites in step c. I that “an oily phase subsequently separated into a bio-oil and a solid residue”. However, the claim further recites in step d.a.1 “the oily phase coming out of the separation by different density is then separated into a bio-oil and a solid residue”. It is unclear if the oily phase is subjected to multiple separations to get multiple bio-oils and residues, since the recitation in step d.a.1 is “a” bio-oil and “a” residue, or if the separation in step d is the “further separation” of step c, in which case it is redundant. Thus, the recitation is indefinite. 
For purposes of examination, the Examiner will consider that there is a single separation which produces a bio-oil and a residue, and that the recitation in step d is redundant. Appropriate amendment is respectfully requested, either by removing the “subsequently separated into a bio-oil and a solid residue, classifiable as secondary solid fuel (SSF)” from step c or removing the third bullet point in step d.  
With regard to claim 2, the claim recites “the wet fraction”. It is unclear what the metes and bounds of the term “wet fraction” are, as any feed with water in it could be considered a “wet fraction”. Thus, the claim is indefinite.
For purposes of examination, the instant specification recites “biomass, preferably refuse and waste of organic origin, more preferably the organic fraction of municipal solid waste resulting from separate collection (OFMSW), even more preferably the wet fraction” (page 6, lines 17-19). Thus, the “wet fraction” is considered to be a specific version of the organic fraction of municipal solid waste. However, there is no suggestion as to how to determine what makes the fraction “wet” and it does not appear to be a common term in the art. The Examiner respectfully requests clarification.
With regard to claim 7, the claim recites the limitation "the effluent of the aerobic reaction" in line 2. However, there is no previous recitation of an effluent of the aerobic reaction, just that water is produced. There is insufficient antecedent basis for this limitation in the claim.
	With regard to claim 10, the claim recites “The process of claim 6…the anaerobic reactor”. However, claim 6 is cancelled and there is no anaerobic reactor previously recited in the claim. Thus, there is insufficient antecedent basis for this limitation in the claim.
	With regard to claims 3-5, 8, and 9, the claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Atwood (US 2014/0273141, cited on IDS 01/14/2021) in view of Kristian et al. (WO 2018/045445) and Bonde et al. (US 2004/0025715, cited on IDS 1/14/2021).
With regard to claims 1, 2, and 10, Atwood teaches a method for hydrothermal liquefaction of a slurry comprising biomass (paragraph [0012]), comprising the following steps:
a) providing a biomass comprises waste materials comprising sludge (organic solid waste) (paragraph [0046]).
Atwood is silent with regard to pre-treating the biomass.
Kristian teaches hydrothermal liquefaction of a carbonaceous waste feedstock (page 12, lines 29-30), where the waste feedstock can include municipal solid waste (sludge) (instant claim 2) (page 22, line 21). Kristian further teaches that before liquefaction the biomass has undesirable (inert) components such as metal and glass removed, followed by grinding the biomass to a desired size (page 23, line 31-page 24, line 5) in order to make a slurry which is flowable (page 24, lines 30-31). Thus, Kristian teaches that it is known to remove inert materials and grind the biomass to reduce the size thereof before hydrothermal liquefaction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the pre-treatment steps of removing inert components and grinding the biomass of Kristian to the process of Atwood, because Atwood and Kristian each teach hydrothermal liquefaction of waste material biomass, and Kristian teaches that it is known to remove inert components and grind the biomass before hydrothermal liquefaction.  
Atwood further teaches:
b) hydrothermal liquefaction of the biomass (paragraph [0012]) at a temperature of 150-300°C (subcritical) which produces a multi-phasic mixture (paragraph [0031]). This overlaps the range of 240-310°C of instant claim 1. While Atwood does not teach the exact range claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
c) separating a bio-oil from an aqueous phase and further separating a gaseous phase (paragraph [0033]) as well as a solid (solid residue) (paragraph [0038]). The phrase “classifiable as secondary solid fuel” in instant claim 1, step c(I) is interpreted that the solid produced by the process is “capable of” being classified as a secondary solid fuel, which is considered to be an intended use of the claimed solid residue. It is well known that intended use does not add any patentable weight to a claim, see MPEP 2114(II).
d) passing the aqueous phase from the separation to an anaerobic digestion system to produce a bio-gas and a liquid solution (second aqueous phase) (paragraph [0035]).
Atwood does not specifically teach that the anaerobic digester is a multi-stage digester, that the reaction produces a sludge, or that the anaerobic digester is followed by an aerobic reaction of the aqueous phase produced by the digester
Bonde teaches a method for producing biogas by anaerobic digestion (paragraph [0153]). Bonde teaches that the method comprises:
a) passing a slurry comprising water (paragraph [0168]) to the anaerobic reactors (paragraph [0172]) which comprise 3 fermentors (3 stages, instant claim 10) (paragraph [0310]).
b) producing biogas (paragraph [0172]), solids (anaerobic sludge), and a liquid phase which is includes reject water (second aqueous phase) (paragraph [0174]).
c) passing the reject water to an aerobic treatment system to produce water which is suitable for irrigation (paragraph [0522]).
Bonde also teaches that the anaerobic and aerobic steps provide increased biogas production and further use of the reject water from the process (paragraph [0158]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the steps of anerobic and aerobic reactions of Bonde to the process of Atwood, because both Atwood and Bonde teach a process for producing biogas by anaerobic digestion, and Bonde teaches that the process comprising anaerobic and aerobic reactions provides increased biogas production and further use of the reject water from the process (paragraph [0158]).
With regard to claim 3, Atwood teaches that the temperature for the hydrothermal liquefaction is 150-300°C (paragraph [0031]), which overlaps the range of 280-300°C of instant claim 3. While Atwood does not teach the exact range claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Atwood is silent with regard to the pressure. Thus, one of ordinary skill in the art would look to related prior art to determine a suitable pressure. 
Kristian teaches a similar hydrothermal liquefaction process comprising municipal solid waste, where the pressure is 100 to 400 bar (page 27, lines 11-12). Thus, Kristian teaches that 100 to 400 bar is a suitable pressure for the similar hydrothermal reaction. This overlaps the range of 70 to 110 bar of instant claim 3. While Kristian does not teach the exact range claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Alternatively, Kristian teaches that the pressure is adjusted based on the equipment and the desired outcome and any pressure range is suitable (page 27, lines 13-14). Thus, Kristian teaches that the pressure is a result-effective variable, and can be optimized. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a pressure of 70 to 110 bar as claimed in the hydrothermal liquefaction, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).
	With regard to claims 4 and 5, Bonde teaches that the digestion process can be optimized in terms of the retention time, loading rate, and maximum digestion (paragraph [0312]). Therefore Bonde teaches that the hydraulic retention time is a result-effective variable, and can be optimized. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a retention time of 80 to 800 hours or 120 to 500 hours as claimed for the anaerobic digestion, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).
	With regard to claim 7, Bonde teaches that the reject water can be re-used in the biogas plant (paragraph [0518]) and Atwood teaches that the aqueous phase (first aqueous phase) is passed to the anaerobic digester (paragraph [0035]). Atwood and Bonde do not teach the ratio of the aqueous phase to the aerobic effluent. However, the ratio of streams to the reactor is a process parameter, and can be optimized. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters, including the ratio of aqueous phase to aerobic effluent of 1:2 to 1:10 as claimed, through routine experimentation in the absence of a showing of criticality. See MPEP 2144.05(II).
	With regard to claim 8, Bonde teaches that the reject water can be re-used in the biogas plant (paragraph [0518]). While Bonde does not explicitly teach that it is mixed with the aqueous phase entering the reactor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mix the recycled water with the initial water feed in order to form the stream entering the reactor, as claimed, as this is merely combining two streams known for the same purpose to form a combined stream for the same purpose, absent any evidence to the contrary. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Atwood (US 2014/0273141) in view of Kristian et al. (WO 2018/045445) and Bonde et al. (US 2004/0025715) as applied to claim 1 above, and further in view of Johnson (CA 2939565).
With regard to claim 9, Atwood in view of Kristian and Bonde teach the process above, where the water is recycled to the biogas plant (anaerobic reactor).
Atwood in view of Kristian and Bonde does not explicitly teach that the biogas plant includes a methanogenesis stage.
Johnson teaches a method of anaerobic digestion (paragraph [0003]). Johnson further teaches that the anaerobic digestion includes multiple phases, including a methanogenesis stage (paragraph [0017c]). Johnson also teaches that recycling the water to the digestion provides a reduced amount of water in the process. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that Johnson teaches that it is known to recycle water to anaerobic digestion which is known to include a methanogenesis stage, absent any evidence to the contrary.
Atwood in view of Kristian, Bonde, and Johnson does not explicitly teach recycling the water to the methanogenesis stage. However, Atwood in view of Kristian, Bonde, and Johnson clearly teaches recycling water to the anaerobic digestion plant, and Johnson teaches that it is known that the plant contains a methanogenesis stage. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recycle the water to the methanogenesis stage of the biogas plant as claimed, because this is merely selecting a location for recycling from a finite number of stages of the biogas plant, with a reasonable expectation that the recycling to the methanogenesis stage would provide the same benefits of recycling, absent any evidence of the criticality or unexpected results of recycling to the methanogenesis stage rather than the other stages.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/Renee Robinson/Primary Examiner, Art Unit 1772